DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim requires “the road marking candidate is deficient as compared with the navigation map information” and “the road marking candidate is excessive as compared with the navigation map information” rendering the claim indefinite since “deficient” and “excessive” are relative terms of degree and these terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, a road marking candidate at least “indicates a position of a specific road marking including at least one of a stop line and a pedestrian crossing” (claim 1), and claim 13 recites “the road marking candidate is deficient as compared with the navigation map information” such that it is unclear what is being compared. For example, is a position of a stop line being compared with generic “navigation map information”? position of a crosswalk being compared with generic “navigation map information”? It is recommended to specify in the claim language what precisely is being compared. 
Furthermore, claim 1, from which claim 13 depends requires “register the road marking candidate having the evaluation value equal to or higher than a threshold, as the specific road marking, in the road 
	Claim 13 is rejected under 112(b) for at least an additional reason. The limitation “when the road marking candidate is excessive as compared with the navigation map information, the database management device registers the road marking candidate having a highest evaluation value, as the specific road marking” is indefinite because the claim does not specify what the road marking candidate is being compared with other than the generic limitation “navigation map information” such that the metes and bounds of the required limitations are indefinite and unclear. For example, the claim does not specify what unit of measure is used to determine a level of excessiveness in both the marking candidate and the navigation map information. 
	In addition, claim 13 is further indefinite for an additional reason.  Specifically, the limitation “the database management device registers the road marking candidate having a highest evaluation value” inferring that there are multiple road marking candidates and multiple evaluation values, however, only one road marking candidate is disclosed as being detected in claims 1 and 13 such that it is unclear how a type of evaluation ranking between multiple road marking candidates can occur. 

Claim Interpretation, Contingent Limitations
Claim 13 contain contingent limitations: amounting to an if/then statement: “when the road marking candidate is deficient as compared with the navigation map information, the database management device increases sensitivity of detection processing . . . when the road marking candidate is excessive as compared with the navigation map information, the database management device registers the road marking candidate having a highest evaluation value”.
having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations is sufficient to disclose the above cited claim limitations. See MPEP 2114.   A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
For example, in claim 13 the claimed invention may be practiced without either the first or second condition happening because the claim does not require that the conditions are actually satisfied (i.e., a road marking candidate is deficient or excessive) such that the alternative optional steps as specifically claimed are not required claim limitations, since the condition precedent has not been met. 
	

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 101(a)(1) as anticipated by U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”)

With respect to claims 1 and 14-15, Wheeler discloses a map information system (HD map system 100, FIG. 1; FIG. 2 local HD map store 275, HD mapping interface 205) comprising: 
a database management device configured to manage a map database used for driving support control that supports driving of a vehicle (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”) (HD map system 110 exchanging information with vehicle controls. i.e., 130a; ¶39; ¶61 “HD map API layer 330 may invoke functionality provided by the vehicle manufacturer adapter 310 to send specific control instructions to the vehicle controls 130”) 
wherein the map database includes road marking map information that indicates a position of a specific road marking including at least one of a stop line and a pedestrian crossing (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165. The object ID may be obtained from the local HD map store 275”) (¶67 “3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location”; ¶83 “HD map data stored in the on-vehicle or local HD map store 275 corresponds to a geographic region and includes landmark map data with representations of landmark objects in the geographic region. The representations of landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects”) (¶65 “HD map 510 of a geographical region comprises a landmark map (LMap) 520 and an occupancy map (OMap) 530. The landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.), pedestrian paths (e.g., cross walks, sidewalks, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks; ¶¶ 75-76 “stop line”; stop line 720, FIG. 7), driving environment information indicates driving environment for the vehicle that is acquired by a sensor installed on the vehicle (¶79 “While vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment”; ¶83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”; 113 “vehicle 150 processes 1104 the sensor data to determine a current location of the vehicle 
the database management device is further configured to: 
detect a road marking candidate being a candidate for the specific road marking around the vehicle, based on the driving environment information (¶¶ 65-67 “landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.), pedestrian paths (e.g., cross walks, sidewalks, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate . . . The 3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165. The object ID may be obtained from the local HD map store 275”; ¶¶ 83-85  “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location. The HD map data stored in the on-vehicle or local HD map store 275 corresponds to a geographic region and includes landmark map data with representations of landmark objects in the geographic region. The representations of landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects. The HD map data stored in the local HD map store 275 is generally a copy of a particular version of the existing map information (or a portion of the existing map information) that is stored in the HD map store 165. By querying its current location from local HD map data, the vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system (e.g., in the cloud within the HD map store 165 
recognize vehicle behavior1 of at least one of the vehicle and another vehicle in a period when passing the road marking candidate, based on the driving environment information (¶86 “match record includes the current location of the vehicle 150 and a current timestamp. The match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map . . .[t]he match record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.”) (¶38 “IMU is an electronic device that measures and reports motion data of the vehicle such as velocity, acceleration, direction of movement, speed, angular rate”; ¶40 “vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle vehicle motion data, and LIDAR scanner data”; ¶93 “mismatch record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.)”; 112 “FIG. 11A is a flow chart illustrating an example process of a vehicle 150 verifying and updating existing occupancy maps . . . vehicle 150 receives the sensor data concurrently with the vehicle 150 traveling along a route. As described previously, the sensor data (e.g., the sensor data 230) includes, among others, image data, location data, vehicle motion data”; 149 “(e.g., sunlight direction) versus direction of travel”; claim 16 “sensor data comprises images captured by camera . . . GPS data, and IMU data”; FIG. 9, 904 “process sensor data to determine current location and detect a set of objects”; FIG. 10 “update landmark objects based on the verification record types and raw sensor data”; 1530, FIG. 15)
determine, based on the vehicle behavior, an evaluation value that indicates certainty of the road marking candidate being the specific road marking (¶85 “match refers to a difference between data being within a predetermined threshold”) (¶87 “vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275”) (¶86 “match record includes the current location of the vehicle 150 and a current timestamp. The match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map . . .[t]he match record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.”) ¶ 81 “process of a vehicle 150 verifying existing landmark maps . . . vehicle 150 receives 902 sensor data from the vehicle sensors 105 concurrently with the vehicle 150 traversing along a route. As described previously, the sensor data (e.g., the sensor data 230) includes, among others, image data, location data, vehicle motion data, and LIDAR scanner data”; ¶93 “mismatch record may further include other information about the vehicle (e.g., a particular make and 
register the road marking candidate having the evaluation value equal to or higher than a threshold, as the specific road marking, in the road marking map information (¶85 “match refers to a difference between data being within a predetermined threshold”) (¶108 “HD map system 110 determines 1016 a set of changes to the HD map 510, if the confidence value is above the threshold value”) (¶87 “vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275”; ¶93, ¶96 “vehicle 150 creates mismatch records only for unverified represented objects of which the associated confidence value is below a predetermined threshold value”; 104-107 “online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records. The online HD map system 110 decreases the confidence value associated with each landmark object that corresponds to one or more mismatch records of the second type. The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object . . . HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value. The HD map system 110 uses different threshold confidence values for different landmark objects. The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.)”) 

With respect to claim 2, Wheeler discloses the vehicle comprises: 

a driving support control device configured to execute the driving support control based on the driving environment information and the road marking map information (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”) (HD map system 110 exchanging information with vehicle controls. i.e., 130a; ¶39; ¶61 “HD map API layer 330 may invoke functionality provided by the vehicle manufacturer adapter 310 to send specific control instructions to the vehicle controls 130”) (¶¶ 28-29 “HD maps may be used by autonomous vehicles to safely navigate to their destinations without human input or with limited human input . . . Embodiments generate and maintain high definition (HD) maps that are accurate and include the most updated road conditions for safe navigation. For example, the HD maps provide the current location of the autonomous vehicle relative to the lanes of the road precisely enough to allow the autonomous vehicle to drive safely in the lane”; 38-39; 53 “autonomous trip”; 60 “platforms provide functionality for use by autonomous vehicle manufacturers in manufacture of autonomous vehicles . . . online HD map system 110 provides a library for processing HD maps based on instructions specific to the manufacturer of the vehicle and instructions specific to a vendor specific platform of the vehicle. The library provides access to the HD map data and allows the vehicle to interact with the online HD map system 110”; 75-76) 

position of the specific road marking and the evaluation value that are associated with each other wherein a registered road marking is the specific road marking that is already registered in the road marking map information (¶85 “match refers to a difference between data being within a predetermined threshold”) (¶87 “vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275”) (¶108 “HD map system 110 determines 1016 a set of changes to the HD map 510, if the confidence value is above the threshold value”) (¶87 “vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275”; ¶93, ¶96 “vehicle 150 creates mismatch records only for unverified represented objects of which the associated confidence value is below a predetermined threshold value”; 104-107 “online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records. The online HD map system 110 decreases the confidence value associated with each landmark object that corresponds to one or more mismatch records of the second type. The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object . . . HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value. The HD map system 110 uses different threshold confidence values for different landmark objects. The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.)”) (¶67 “3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location”; ¶83 “HD map data stored in the on-vehicle or local HD map store 275 corresponds to a geographic region and includes landmark map data with representations of landmark objects in the geographic region. The representations of landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects”) (¶65 “HD map 510 of a geographical region comprises a landmark map (LMap) 520 and an occupancy map (OMap) 530. The landmark map includes representations of driving 
the database management device updates the evaluation value regarding the registered road marking, based on the vehicle behavior2 with respect to the road marking candidate corresponding to the registered road marking ( ¶105 “For each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types and raw sensor data in the group. For example, the online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records”; ¶108 “HD map system 110 determines 1016 a set of changes to the HD map 510, if the confidence value is above the threshold value”) 
	
With respect to claim 13, as best understood in view of the 112(b) rejection above, Wheeler discloses the database management device acquires navigation map information that indicates the position of the specific road marking with lower accuracy than the road marking map information, 
	(¶38 “The GPS navigation system determines the position of the vehicle based on signals from satellites”) (¶69 “one embodiment, the HD Map does not require or rely on data typically included in maps, such as addresses, road names, ability to geo-code an address, and ability to compute routes between place names or addresses. The vehicle computing system 120 or the online HD map system
110 accesses other map systems, for example, GOOGLE MAPs to obtain this information. Accordingly, a vehicle computing system 120 or the online HD map system 110 receives navigation instructions from a tool such as GOOGLE MAPs into a route”) (¶4 “conventional maps have several drawbacks
that make them difficult to use for an autonomous vehicle. For example maps do not provide the level of accuracy required for safe navigation (e.g., 10 cm or less). GPS systems provide accuracies of approximately 3-5 meters, but have large error conditions resulting in an accuracy of over 100 m.”).  
In addition the system of Wheeler is capable of carrying out, in view of the Claim Interpretation, Contingent Limitations section above, as best understood in view of the 112(b) rejection above:
when the road marking candidate is deficient as compared with the navigation map information, the database management device increases sensitivity of detection processing for detecting the road marking candidate and then executes the detection processing again, and 
road marking candidate is excessive as compared with the navigation map information, the database management device registers the road marking candidate having a highest evaluation value, as the specific road marking, in the road marking map information, since Wheeler discloses all of the same system components recited in claims 1 and 13. 
In addition, Wheeler discloses using both HD map data and navigation map data (i.e., ¶69) to be capable of the claimed comparisons and further discloses comparing detected object candidates with map data and determining if they are deficient, and if so, “executes the detection processing again” (¶ 117 “If the vehicle 150 registration of the images and the LIDAR scanner data with the occupancy map fails, the vehicle 150 may repeat the registration processes for a few iterations. Then, the vehicle 150 may determine whether the failure is caused by sensor failures, by corrupted registration processes, or by corrupted occupancy map data (e.g., an update is not correctly installed”).  Wheeler also compares a detected object such as a road marking confidence value to a map confidence value, wherein the detected object such as a road marking confidence value is deficient (¶ 66 “if a representation of a landmark object is associated with a high confidence value in the landmark map but the vehicle 150 does not detect the landmark object based on the vehicle's own observation of its environment”) (¶107, deficient, below threshold confidence) (¶ 122 “verify a particular discrepancy . . . newly-generated raw sensor data can provide additional information to verify discrepancies because they are generated at different locations”; ¶125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150 . . . HD map system 110 may request additional data (e.g., raw sensor data) associated with the discrepancy from the vehicle 150”) 
Wheeler also discloses when a detected object such as a road marking candidate is “excessive” compared with map information (i.e., which may include that it is detected but is not present in the map data), the detected object is registered (¶ 120 “if the remaining portion of the 3D representation includes an object (or a road) that is not represented in the existing occupancy map, the vehicle 150 updates the existing occupancy map to include a representation of this object (or this road)”) (¶87 if a confidence value is stored in the map is too low, a detected object is registered) (¶105, multiple match records (which may be considered excessive) increases confidence which results in registration “HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more 

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons indicating allowable subject matter.  With respect to claim 4 and similarly recited claim 5, the prior art does not teach, disclose or suggest the limitation of “wherein the specific road marking includes the stop line . . . a stop line evaluation value is the evaluation value that indicates certainty of the stop line candidate being the stop line, the driving environment information includes vehicle position information indicating a position of the vehicle, and the database management device is further configured to: recognize a trajectory of the vehicle passing the stop line candidate as the vehicle behavior, based on the vehicle position information; and increase the stop line evaluation value as an angle between a longitudinal direction of the stop line candidate and the trajectory of the vehicle is closer to 90 degrees” in combination with all other limitations recited in claim 1 and claims 4 and 5 respectively. Claims 6-10 are allowable based on their dependency from an allowable claim. 
Claims 11-12 recite similar limitations but with respect to a “pedestrian crossing has a stripe pattern that a plurality of lines orthogonal to a first direction are arranged in parallel” rather than a stop line. With respect to claim 11 and similarly recited claim 12, the prior art does not teach, disclose or suggest the limitation of “the specific road marking includes the pedestrian crossing, the pedestrian crossing has a stripe pattern that a plurality of lines orthogonal to a first direction are arranged in parallel, the road marking candidate includes a pedestrian crossing candidate being a candidate for the pedestrian crossing, a pedestrian crossing evaluation value is the evaluation value that indicates certainty of the pedestrian crossing candidate being the pedestrian crossing, the driving environment information includes recognize a trajectory of the vehicle passing the pedestrian crossing candidate as the vehicle behavior, based on the vehicle position information; and increase the pedestrian crossing evaluation value as an angle between the first direction of the pedestrian crossing candidate and the trajectory of the vehicle is closer to 90 degrees” in combination with all other limitations recited in claim 1 and claims 11 and 12 respectively. 

Citation of Prior Art
	U.S. Patent Application publication no. 20200249032 is cited to disclose updating detected objects corresponding to digital map if higher than a threshold value (¶¶ 59-60) wherein detected objects include stop lines (¶¶3-4) 
	U.S. Patent Application publication no. 20180189578 is cited to disclose updating detected objects corresponding to digital map if higher than a threshold value (¶¶ 94, 114, 118) wherein detected objects include stop lines and crosswalks (¶ 93, 194, 198, 200)
	U.S. Patent Application publication no. 20180107884 assigned to Toyota is cited to disclose updating detected objects corresponding to digital map if higher than a threshold value (¶ 85) wherein detected objects include stop lines and crosswalks (¶ 37)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition for “vehicle behavior” but appears to include speed (claim 6) and trajectory (claim 12).  Accordingly, the term “vehicle behavior” is interpreted according to its plain ordinary meaning under a broadest reasonable interpretation, which encompasses any vehicle actions. 
        2 The specification fails to provide a limiting definition for “vehicle behavior” but appears to include speed (claim 6) and trajectory (claim 12).  Accordingly, the term “vehicle behavior” is interpreted according to its plain ordinary meaning under a broadest reasonable interpretation, which encompasses any vehicle actions.